Citation Nr: 0014919	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
December 1992.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1998, at which time it was remanded 
for additional development.  The case is now, once more, 
before the Board for appellate review.




FINDING OF FACT

The claim for service connection for a right shoulder 
disorder is not supported by cognizable evidence showing that 
the disability was present in service, or is otherwise of 
service origin.


CONCLUSION OF LAW

The claim for service connection for a right shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A service clinical record dated in August 1989 reveals that 
the veteran was seen at that time for right shoulder pain 
"without significant injury."  No pertinent diagnosis was 
noted.

In a service clinical record of September 1992, it was noted 
that the veteran was being seen for a complaint of increasing 
pain in the right shoulder, with no numbness or tingling.  
Physical examination of the right shoulder conducted at that 
time showed a normal range of motion, with some tenderness at 
the extremes of abduction, and on external rotation.  There 
was some tenderness of the right rotator cuff and 
acromioclavicular joint, though with no instability or 
crepitus.  The pertinent diagnosis was right shoulder 
tendinitis.

Medical Board proceedings dated prior to the veteran's final 
separation from service were negative for history, 
complaints, or abnormal findings indicative of the presence 
of a chronic right shoulder disorder.

At the time of a Department of Veterans Affairs (VA) general 
medical examination in April 1993, the veteran complained of 
pain in her right shoulder.  Physical examination of the 
veteran's right shoulder showed no evidence of any 
abnormality or any limitation of motion of the right shoulder 
joint.  The pertinent diagnosis was history of cervical 
shoulder pain, with no pathology found.

Private outpatient treatment records dated in March and April 
1994 show treatment at that time for "shoulder strain" and/or 
rotator cuff tendinitis.

VA radiographic studies of the veteran's right shoulder 
conducted in December 1995 showed some hazy mottling and 
density indicative of a chronic rotator cuff syndrome, but 
with no arthritic changes at the shoulder or 
acromioclavicular joint.

In January 1996, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran 
complained of, among other things, pain in her right 
shoulder.  Physical examination revealed a "normal" right 
shoulder, with anterior elevation of 180 degrees, lateral 
elevation of 180 degrees, external rotation of 75 degrees, 
and internal rotation of 70 degrees.  In the opinion of the 
examiner, the veteran's shoulder pain was the result of a 
neck problem, and the shoulder itself was "especially 
normal."

On VA fee-basis orthopedic examination in June 1999, the 
veteran stated that, while putting on a heavy flak vest while 
in service, she felt a "ripping feeling," in addition to 
"popping" in her right shoulder.  Reportedly, the veteran was 
seen at that time by medics, who applied ice and "stabilized" 
her shoulder.  She was then seen by a physician, who ordered 
radiographic studies, which were negative.  Following this, 
the veteran was given a sling for two weeks, and continued 
her regular duties.  According to the veteran, she 
experienced problems with "soreness" of her right shoulder 
until the time of her separation from service.

Following service, the veteran was seen by a private 
physician, and X-rays were once again performed.  The veteran 
was not clear what her diagnosis was at that time.  Once 
again, she was given a sling.  The veteran denied any further 
injury to her right shoulder, and stated that she had been 
taking medication on an "as needed" basis for two years.  
According to the veteran, her pain was intermittent, and 
typically "flared up" while performing activities such as 
lifting, pulling, pushing, and turning.  As an example, she 
stated that, while working on her son's bicycle, she 
experienced a "flare-up" of pain.

On physical examination, range of motion studies of the 
veteran's right shoulder showed abduction to 165 degrees, 
with flexion to 180 degrees, and internal and external 
rotation to 90 degrees.  There was pain on performance of 
abduction at 165 degrees, with the remainder of the motions 
carried out "without pain."  At the time of examination, the 
veteran displayed no weakness, lack of endurance, or "fatigue 
of incoordination" affecting her right shoulder range of 
motion.

On further inspection of the veteran's right shoulder, there 
was no asymmetry when compared to the left shoulder.  
Examination was similarly negative for swelling, erythema, or 
localized heat.  There was some slight tenderness present in 
the right trapezius area, though the drop-arm test was 
negative bilaterally.  The impingement sign was likewise 
negative, as was the apprehension test, and the palm-up test.  
At the time of evaluation, there was noted some mild 
tenderness in the bicipital groove.  Muscle strength testing 
in both shoulders was 5/5.  Reflexes were symmetrical 
bilaterally.  Radiographic studies of the right shoulder 
showed normal "joint disc space," as well as normal bony 
density.  There was no soft tissue calcification, and the 
acromioclavicular joint was within normal limits.

Prior to the completion of the examination, the veteran's 
medical records were reviewed.  This review revealed that 
radiographic studies conducted in 1989 showed no evidence of 
any deformity of the shoulder.  Subsequent radiographic 
studies conducted in April 1993 showed no evidence of any 
bony or soft tissue abnormalities of either shoulder.  On 
physical examination in March 1993, the veteran gave a 
history of cervical shoulder pain, as well as elbow, right 
hand, right ankle, and right foot pain.  At that time, no 
pathology was identified.  Further examination performed for 
symptoms of pain in the right shoulder and shoulder blades 
similarly showed no evidence of any pathology in the right 
shoulder.  Radiographic studies of the veteran's right 
shoulder conducted in 1994 and 1995 were within normal 
limits.  The pertinent diagnosis noted was mild right 
shoulder bicipital tendinitis.

In the opinion of the examiner, the veteran's clinical 
examination revealed mildly decreased range of motion of the 
right shoulder on abduction, which was performed actively and 
passively, and was "secondary to pain."  There was no sign of 
any internal derangement, and axial pressure over the 
shoulder in abduction and repeated internal rotation did not 
cause any pain.  There was mild tenderness present in the 
biceps groove, though with no instability.  Current X-ray 
studies of the right shoulder, as well as prior X-ray 
studies, were all within normal limits.

The examiner further commented that the only "positive 
finding" on current physical examination was mild bicipital 
groove tenderness, resembling mild bicipital tendinitis.  
Regarding the veteran's pain, however, she made reference to 
the coracoid region, stating that she experienced "pain" in 
that region.  There was nothing in the veteran's medical 
record documenting that she had bicipital tendinitis during 
service, and, accordingly, this positive finding (of 
bicipital tendinitis) could not, in the opinion of the 
examiner, be related to service, since "she had this after 
service."  Regarding the question of the presence of a 
chronic right shoulder condition, the examiner was of the 
opinion that, based on a review of the veteran's medical 
record and current clinical findings, there was "no chronic 
right shoulder condition found at this examination."  
Questions revolving about the origin of the veteran's 
pathology in service were not applicable, inasmuch as there 
was "no chronic right shoulder disability."  Additionally 
noted was that the veteran's right bicipital tendinitis did 
not have its origin in service "as proven by the medical 
records."


Analysis

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 
1 Vet. App. 81.  A mere allegation that a disability is 
service connected is not sufficient; the veteran must submit 
evidence in support of her claim which would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, (West 1991 & 
Supp. 1999).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In the present case, service medical records fail to 
demonstrate the existence of a chronic right shoulder 
disability.  While on a number of occasions in service, the 
veteran was seen for complaints of right shoulder pain, 
culminating in a diagnosis of right shoulder tendinitis, 
these episodes were apparently acute and transitory in 
nature, and resolved without residual disability.  Moreover, 
while on VA general medical examination in April 1993, the 
veteran once again complained of pain in her right shoulder, 
a physical examination of the right shoulder conducted at 
that time was essentially unremarkable, with "no pathology 
found."

The Board concedes that, on VA radiographic studies conducted 
in December 1995, there was some "hazy mottling and density" 
around the tuberosity of the veteran's right shoulder, 
reportedly indicative of a chronic rotator cuff syndrome.  
However, subsequent radiographic studies of the veteran's 
right shoulder conducted in June 1999 were entirely negative 
for evidence of any such abnormality.  Indeed, following the 
aforementioned VA orthopedic examination in June 1999, the 
examiner stated that, given the absence in the veteran's 
service medical record of bicipital tendinitis, that 
disability could not be related to service.  The examiner was 
further of the opinion that the veteran currently suffered 
from "no chronic right shoulder condition."

As noted above, in order for a claim to be well grounded, 
there must be, at a minimum, competent evidence of current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Absent such disability, the veteran's claim is not well 
grounded, and must be denied.


ORDER

Service connection for a chronic right shoulder disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

